Case 1:20-cv-06949-AT Document16 Filed 04/12/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
DILENIA PAGUADA, on behalf of DOC #: —
herself and all others similarly situated, DATE FILED: _ 4/12/2021
Plaintiff,
-against- 20 Civ. 6949 (AT)
CHRISTIAN SIRIANO HOLDINGS LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On December 7, 2020, the Court ordered the parties to file a joint letter by March 5, 2021,
indicating whether they would like to be referred to the District’s Mediation Program. ECF No.
14. The parties failed to comply with that order.

Accordingly, by April 14, 2021, the parties shall file a joint letter indicating the current
status of settlement discussions, and whether they would like to be referred to the District’s
Mediation Program or to a settlement conference before a magistrate judge.

SO ORDERED.

Dated: April 12, 2021
New York, New York

Og-

ANALISA TORRES
United States District Judge
